TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00487-CV




                        La Joya Independent School District, Appellant

                                                 v.

               Greg Abbott, Attorney General for the State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. GV304757, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal from a final summary judgment in favor of appellee Greg Abbott,

the Attorney General of Texas. Appellant La Joya Independent School District argues that the

district court erred in finding that its liability insurance policy was not “confidential under other

law,” but subject to disclosure under the Texas Public Information Act (TPIA). See Tex. Gov’t Code

Ann. § 552.022 (West 2004); see also Tex. Civ. Prac. & Rem. Code Ann. § 101.104 (West 2005).

Additionally, La Joya claims that because information “confidential under other law” is not among

the exceptions in Subchapter C of the TPIA, it was not required to seek an Attorney General opinion

before withholding the requested information. See Tex. Gov’t Code Ann. § 552.301 (West 2004).

For reasons we explain below, we dismiss the appeal as moot.
                                          BACKGROUND

               In September 2003, Julian Gomez, an attorney representing a plaintiff in a wrongful

death suit pending against La Joya, requested a copy of La Joya’s liability insurance policy pursuant

to the TPIA.1 See id. §§ 552.001-552.353 (West 2004). La Joya opposed the release of the policy

on the grounds that the policy was “confidential under other law”—specifically, the Tort Claims

Act—and exempted from disclosure by the litigation exception. See Tex. Civ. Prac. & Rem. Code

Ann. § 101.104 (making existence and amount of governmental unit’s liability insurance not “subject

to discovery”); Tex. Gov’t Code Ann. § 552.103. La Joya requested an opinion from the Attorney

General, who held that La Joya was required to release its insurance policy to Gomez. Tex. Att’y

Gen. OR2003-8657 (2003); see Tex. Gov’t Code Ann. § 552.301.

               In December 2003, La Joya filed suit against the Attorney General challenging his

letter ruling and seeking declaratory relief from complying with the decision. See Tex. Gov’t Code

Ann. § 552.324. The parties filed cross-motions for summary judgment in February and March

2004. On April 4, 2004, Gomez received the requested insurance information through discovery in

a separate civil case he had filed against La Joya. On April 20, the district court granted the Attorney

General’s motion and denied La Joya’s motion. This appeal followed.

               There is no indication in the record that the district court was ever aware that Gomez

had already received the information he requested.




       1
         Specifically, the request was for “the policy limits and number of La Joya ISD’s liability
insurance policy that was in effect on 20 May 2003.”

                                                   2
                                           DISCUSSION

               After La Joya filed its brief in this case, Gomez signed an affidavit stating that he has

withdrawn his request under the TPIA. The Attorney General attached the affidavit, signed October

18, 2004, to his brief and argued that the case should be dismissed as moot. La Joya has not filed

a reply to the Attorney General’s brief.

               The issue of mootness implicates subject-matter jurisdiction.             See Speer v.

Presbyterian Children’s Home & Serv. Agency, 847 S.W.2d 227, 229 (Tex. 1993). The mootness

doctrine limits courts to deciding cases in which an actual controversy exists. Camarena v. Texas

Employment Comm’n, 754 S.W.2d 149, 151 (Tex. 1988). A controversy must exist between the

parties at every stage of the legal proceedings, including the appeal. Williams v. Lara, 52 S.W.3d
171, 184 (Tex. 2001). If a controversy ceases to exist—that is, “if the issues presented are no longer

‘live’ or the parties lack a legally cognizable interest in the outcome”—the case becomes moot. Id.

(quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)). If a case becomes moot, the parties lose their

standing to maintain their claims. Id.

               Here, the controversy between the parties was whether La Joya had to disclose its

insurance policy to Gomez. When Gomez withdrew his request, the controversy ceased to exist.

La Joya no longer has to comply with the letter opinion because the disclosure ordered is no longer

desired. See State ex rel. McKie v. Bullock, 491 S.W.2d 659, 660 (Tex. 1973) (declaratory relief

improper when deed sought to be prevented is accomplished).

               Moreover, La Joya provided the insurance policy to Gomez in a separate matter.

When the records that are the subject of a public information request are produced, any controversy



                                                  3
related to that request becomes moot. See Dear v. City of Irving, 902 S.W.2d 731, 736 (Tex.

App.—Austin 1995, writ denied).


                                             CONCLUSION

                   Because the underlying controversy has ceased to exist, the case is dismissed for want

of jurisdiction.




                                                  Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 7, 2005




                                                     4